TAYLOR, Judge.
Derrick Lamont Tatum was indicted for possessing cocaine, a violation of § 13A-12-212, Code of Alabama 1975. Tatum moved to suppress evidence of the cocaine found on his person at the time of his arrest.- After a hearing, the trial court granted Tatum’s motion. The state then filed a motion asking that the case against Tatum be “nolle prosequi,” commonly referred to as nol-prossed. That motion was granted. The State of Alabama now attempts to appeal the order of the Madison Circuit Court granting Tatum’s motion to suppress.
Nolle prosequi is defined in Black’s Law Dictionary as:
“A formal entry upon the record ... by the prosecuting attorney in a criminal action, by which he declares that he “will no further prosecute’ the ease, either as to some of the defendants, or altogether. The voluntary withdrawal by the prosecuting attorney of present proceedings on a criminal charge.”
Black’s Law Dictionary 1048 (6th ed. 1990). The nolle prosequi of a ease does not bar a reindictment.
A case that has been nol-prossed cannot be appealed by either the prosecution or the accused.
This appeal is due to be dismissed.
APPEAL DISMISSED.
All the Judges concur.